Citation Nr: 0520186	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  04-20 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for asbestosis.

3.  Entitlement to service connection for colon polyps.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from January 1960 to 
November 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April and June 2003 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  The veteran was treated for asthma in service, and the 
asthma resolved without resulting in a lasting disability; 
the veteran does not currently have asthma.

2.  The veteran does not have asbestosis or any other 
asbestos-related disease.

3.  The veteran had pre-cancerous polyps, which began many 
years after service and were not the result of any disease, 
injury, or other incident of service.

4.  The veteran's hypertension began many years after service 
and is not the result of any disease, injury, or other 
incident of service; the hypertension is not due to or the 
result of Diabetes Mellitus.


CONCLUSIONS OF LAW

1.  The grant of service connection for asthma is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2004).

2.  The grant of service connection for asthma is not 
warranted.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303 (2004).

3.  The grant of service connection for pre-cancerous colon 
polyps is not warranted.  38 U.S.C.A. §§ 11105107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2004).

4.  The grant of service connection for hypertension is not 
warranted. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R §§ 
3.303, 3.304, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compliance with the Veterans Claims Assistance Act of 
2000 (VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).

By letters dated August 2002 and August 2003, the RO notified 
the appellant of the information and evidence not of record 
that is needed, the information and evidence that the VA will 
seek to provide, the information and evidence the appellant 
must provide, and requested any additional evidence the 
appellant has that pertains to the claims.  38 U.S.C.A. 
§ 5103 and 38 CFR 3.159(b)(1) (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claims.  He has been made 
aware of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  Assistance 
shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The letters indicated that the RO had received the 
veteran's claims.  The letters informed the appellant of what 
the evidence must show to establish entitlement to the 
benefit he wanted.  

The appellant was informed that he had 60 days from the dated 
of the August 2002 letter and 30 days from the date of the 
August 2003 letter to submit information.  The appellant was 
told of what information/evidence that had already been 
received.  He was informed if there were more records to 
complete the enclosed VA Form 21-4142s, and VA would assist 
in obtaining the records.

It was noted that VA was responsible for getting relevant 
records from any Federal agency; this may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

In addition, it was indicated that on the appellant's behalf, 
VA would make reasonable efforts to get relevant records not 
held by Federal agencies, which may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

The appellant was informed that he should tell VA about any 
additional information or evidence that he wanted VA to 
obtain for him; send the evidence VA needed as soon as 
possible and be sure to put his VA file number on any 
evidence sent; and inform VA of address or phone number 
changes.

After the August 2002 letter was sent, rating decisions were 
issued in April and June 2003 followed by statement of the 
cases in April and June 2004.  The veteran was afforded VA 
examinations in August 2003 and April 2004.  Additional VA 
and private medical records were added to the file and the 
veteran requested and testified at a March 2005 Board 
videoconference hearing.  For the aforementioned reasons, 
there is no reasonable possibility that further assistance 
would aid in the substantiation of the claim.

II.  Service connection

The issues involve claims for service connection.  Applicable 
law provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110, 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Applicable regulations also provide that a disability, which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310(a).

A.  Asthma

Background

Service medical records show that the veteran was treated in 
February 1961 for seasonal asthma.  The veteran was admitted 
to the hospital due to shortness of breath for approximately 
two hours.  It was noted that the veteran came to Japan in 
September of 1960 and developed mild shortness of breath and 
coughing in November of 1960.  He had been treated on an 
outpatient basis with the usual medication but the night of 
admission developed acute shortness of breath and coughing so 
that he had to be admitted.  He required adrenalin for 
relief.  It was noted that the veteran had no history of 
allergy, hay fever, or asthma.  He reported that his mother's 
family did have some asthma.  It was noted that the veteran 
suffered from the Tokyo-Yokohama type asthma and he was being 
air evacuated to CONUS for reassignment.  It was strongly 
recommended that the veteran never be assigned to the area 
either aboard ship or ashore.

The veteran was treated at the U.S. Naval Hospital in 
Oakland, California in March 1961 for his asthma and then he 
was transferred to limited duty.  In May 1961 the veteran was 
treated for an asthma attack.  He was also seen in June 1961 
for complaints of shortness of breath and some coughing.  On 
May 11, 1970 the veteran was admitted and treated for 
bronchitis.  On May 13, 1970 his chest was clear and he was 
discharged.  In September 1972, the veteran was seen for a 
chronic cough.  It was noted that the veteran was a heavy 
smoker.  The chest x-ray showed that the heart was normal in 
size and the lungs were normal.  There was some overall 
increase in bronchial and pulmonary markings; however, the 
examiner noted that he would like to compare with old chest 
films.  He noted no evidence of over inflation or infiltrate.  
The veteran's July 1979 medical examination showed normal 
clinical evaluation of the lungs.

Treatment records from Lincoln Medical Center dated in 
January 1997 show treatment for sinusitis.

A September 1997 chest x-ray from Lincoln County Hospital 
showed that the mediastinum was not widened; the heart was 
not enlarged; the hilar were bilaterally symmetrical; a seam 
noted or density noted laterally within the right lung was 
noted as most probably due to a vessel on end.  The remainder 
of the lung fields were clear.  There was no evidence of 
pleural effusion.

A January 1999 chest x-ray from Lincoln County Hospital was 
compared to the September 1997 chest x-ray.  The lungs were 
clear of confluent infiltrate; cardiomediastinal and hilar 
structures were stable in appearance; no pleural fluid was 
identified and there was no pulmonary nodule or mass; the 
trachea was midline; the bony elements showed stable 
degenerative changes particular in relation to the spine but 
no fracture or destructive process was seen.  

A December 2002 VA chest x-ray showed no evidence of active 
infiltrate or congestive heart failure.

At his August 2003 VA examination, it was noted that the 
veteran was treated for asthma in November 1960 to March 
1961.  At that time the veteran was stationed in Yokohama, 
Japan.  He was transferred to the U.S. Naval Hospital in 
Oakland, California for further evaluation.  The veteran 
reported being treated at the King County Hospital in March 
1963 for acute asthma; he indicated he was treated aboard the 
U.S.S. Ticonderoga for seasonal allergies in September 1964; 
he reported being hospitalized for bronchitis in May 1970; 
and in August 1975 he indicated he was treated for asthma.

It was noted that the veteran weighed 316 pounds and it was 
noted he had been a previous smoker for 30 years; he quit 15 
years ago.  The veteran reported being hospitalized for 
pneumonia once and bronchitis once over the last 3 to 4 
years.  The examiner indicated that there was no productive 
cough, sputum, hemoptysis, and/or anorexia.  The veteran 
reported that he could walk a mile in 15 to 20 minutes, but 
he would have a little dyspnea then, but not enough that he 
was gasping for air.  The veteran denied having asthma 
attacks for "a long time" and did not remember the dated of 
the last attack.  The veteran reported that he was not 
receiving any treatment for asthma.  

The examination showed no weight gain or loss, the lungs were 
clear to auscultation, no rubs gallops, or murmurs noted.  
Peripheral pulses were equal bilaterally.  There was no 
edema, eczema, stasis pigmentation, or other signs of 
peripheral vascular compromise.  The diagnosis indicated no 
evidence of chronic asthma.  The examiner noted that there 
was no evidence of pulmonary infiltrates, opacities, 
fibrosis, or chronic respiratory disease on chest x-ray done 
in December 2002.  The examiner noted that the veteran's 
shortness of breath was more likely due to his morbid obesity 
than due to exposure to asbestos.  The examiner also 
indicated that obesity was defined as having a body mass 
index greater than 30 kg/m2, the veteran's body mass index 
was 41.6 kg/m2.

An August 2003 VA pulmonary function test showed minimal 
obstructive lung defect with good bronchodilator response 
consistent with air trapping consistent with obesity.

A treatment report from Lincoln Medical Center dated in 
September 2003 showed that the veteran was treated for 
bronchitis.

At his March 2005 Board videoconference hearing, the veteran 
testified that he first started experiencing problems with 
his lungs while stationed in Yokohama, Japan in 1960.  The 
veteran indicated that he was in service for 20 years and was 
seen different times for breathing problems and once for 
bronchitis in the Philippines.  He testified that he was seen 
for his breathing problems 15 years after separation from 
service at Lincoln County Hospital.  The veteran stated that 
he worked for a rock quarry after separation from service and 
was told he had poor lung capacity and restricted airflow.  
He indicated that this was in 1983 or 1984.  Since the time 
he was discharged until approximately 1983 or 1984 he 
indicated that he had always had problems breathing.  The 
veteran indicated that he was a hospital corpsman and would 
stay on the ship while it was in dry dock undergoing repairs 
and he was exposed to asbestos.  The veteran testified that a 
physician did not tell him that he had asbestosis or that his 
breathing problems were related to asbestos exposure.

Analysis

A review of the evidence in this case reflects that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for asthma.  Although 
the veteran was treated for asthma while in service, he was 
diagnosed with Tokyo-Yokohama type asthma and he was being 
air evacuated to CONUS for reassignment.  It was strongly 
recommended that the veteran never be assigned to the area 
either aboard ship or ashore.  After this treatment there is 
no medical documentation of treatment for asthma.  

The August 2003 VA examiner found no chronic asthma.  There 
was no medical evidence of pulmonary infiltrates, opacities, 
fibrosis, or chronic respiratory disease on the chest x-ray 
of December 2002.  The veteran himself reported not having an 
asthma attack for "a long time", and did not remember the 
last date of an attack.  The veteran's shortness of breath 
was linked to his morbid obesity.  A VA pulmonary function 
test found minimal obstructive lung defect.  

The medical evidence demonstrates that the veteran was 
treated for asthma during service,  but the asthma resolved 
after a brief period of treatment without resulting in a 
lasting disability.  There were thereafter no documented 
recurrences of asthma during the remainder of the veteran's 
period of service.  A VA examiner found no chronic asthma.  
Minimal obstructive lung defect was objectively confirmed 
almost 24 years after the veteran's military service, but 
there is no medical opinion in the record linking the current 
minimal obstructive lung defect to any event or occurrence of 
military service.

The preponderance of the evidence is against the veteran's 
claim.  In such circumstances, the benefit of the doubt 
doctrine is not for application.

B.  Asbestosis

Background

The veteran's DD 214 indicates that the veteran worked in the 
position of aerospace medicine technician for 16 years and 11 
months.  

As noted above, the veteran was treated while in service for 
seasonal asthma in February 1961.  He was also seen in June 
1961 for complaints of shortness of breath and some coughing.  
On May 11, 1970 the veteran was admitted and treated for 
bronchitis.  On May 13, 1970 his chest was clear and he was 
discharged.  In September 1972, the veteran was seen for a 
chronic cough.  It was noted that the veteran was a heavy 
smoker.  The chest x-ray showed that the heart was normal in 
size and the lungs were normal.  There was some overall 
increase in bronchial and pulmonary markings; however, the 
examiner noted that he would like to compare with old chest 
films.  He noted no evidence of over inflation or infiltrate.  
The veteran's July 1979 medical examination showed normal 
clinical evaluation of the lungs and chest.

A September 1997 chest x-ray from Lincoln County Hospital 
showed that the mediastinum was not widened; the heart was 
not enlarged; the hilar were bilaterally symmetrical; a seam 
noted or density noted laterally within the right lung was 
noted as most probably due to a vessel on end.  The remainder 
of the lung fields were clear.  There was no evidence of 
pleural effusion.

A January 1999 chest x-ray from Lincoln County Hospital was 
compared to the September 1997 chest x-ray.  The lungs were 
clear of confluent infiltrate; cardiomediastinal and hilar 
structures were stable in appearance; no pleural fluid was 
identified and there was no pulmonary nodule or mass; the 
trachea was midline; the bony elements showed stable 
degenerative changes particular in relation to the spine but 
no fracture or destructive process was seen.  

In an August 2002 statement, the veteran indicated that he 
was exposed to asbestos when 2 ships went into dry dock.

A December 2002 VA chest x-ray showed no evidence of active 
infiltrate or congestive heart failure.  

At his August 2003 VA examination, it was noted that the 
veteran was treated for asthma in November 1960 to March 
1961.  At that time the veteran was stationed in Yokohama, 
Japan.  He was transferred to the U.S. Naval Hospital in 
Oakland, California for further evaluation.  The veteran 
reported being treated at the King County Hospital in March 
1963 for acute asthma; he indicated he was treated aboard the 
U.S.S. Ticonderoga for seasonal allergies in September 1964; 
he reported being hospitalized for bronchitis in May 1970; 
and in August 1975 he indicated he was treated for asthma.

It was noted that the veteran weighed 316 pounds and it was 
noted he had been a previous smoker for 30 years; he quit 15 
years ago.  The veteran reported being hospitalized for 
pneumonia once and bronchitis once over the last 3 to 4 
years.  The examiner indicated that there was no productive 
cough, sputum, hemoptysis, and/or anorexia.  The veteran 
reported that he could walk a mile in 15 to 20 minutes, but 
he would have a little dyspnea then, but not enough that he 
was gasping for air.  The veteran denied having asthma 
attacks for "a long time" and did not remember the dated of 
the last attack.  The veteran reported that he was not 
receiving any treatment for asthma.  

The examination showed no weight gain or loss, the lungs were 
clear to auscultation, no rubs gallops, or murmurs noted.  
Peripheral pulses were equal bilaterally.  There was no 
edema, eczema, stasis pigmentation, or other signs of 
peripheral vascular compromise.  The diagnosis indicated no 
evidence of chronic asthma.  The examiner noted that there 
was no evidence of pulmonary infiltrates, opacities, 
fibrosis, or chronic respiratory disease on chest x-ray done 
in December 2002.  As to whether the shortness of breath the 
veteran was experiencing was as likely as not related to 
asbestos exposure while on board ship during active duty, the 
examiner opined that it was not as least as likely as not 
that the veteran was experiencing shortness of breath as a 
result of his exposure to asbestos while on board ship during 
active duty, but more likely due to morbid obesity and 
hypertension.  The examiner's rationale indicted that there 
was no evidence of pulmonary infiltrates, opacities, 
fibrosis, or chronic respiratory disease on chest x-ray done 
in December 2002.  The examiner also noted that obesity was 
defined as having a body mass index greater than 30 kg/m2, 
the veteran's body mass index was 41.6 kg/m2.

An August 2003 VA pulmonary function test showed minimal 
obstructive lung defect with good bronchodilator response 
consistent with air trapping consistent with obesity.

A treatment report from Lincoln Medical Center dated in 
September 2003 showed that the veteran was treated for 
bronchitis.

At his March 2005 Board videoconference hearing, the veteran 
testified that he first started experiencing problems with 
his lungs while stationed in Yokohama, Japan in 1960.  The 
veteran indicated that he was in service for 20 years and was 
seen different times for breathing problems and once for 
bronchitis in the Philippines.  He testified that he was seen 
for his breathing problems 15 years after separation from 
service at Lincoln County Hospital.  The veteran stated that 
he worked for a rock quarry after separation from service and 
was told he had poor lung capacity and restricted airflow.  
He indicated that this was in 1983 or 1984.  Since the time 
he was discharged until approximately 1983 or 1984 he 
indicated that he had always had problems breathing.  The 
veteran indicated that he was a hospital corpsman and would 
stay on the ship while it was in dry dock undergoing repairs 
and he was exposed to asbestos.  The veteran testified that a 
physician did not tell him that he had asbestosis or that his 
breathing problems were related to asbestos exposure.

Criteria

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  However, in 1988, VA issued 
a circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988).  The information and instructions contained in the DVB 
Circular have since been included in VA Adjudication 
Procedure Manual, M21-1, part VI, para. 7.21 (October 3, 
1997) (hereinafter "M21-1").  Also, an opinion by VA's Office 
of General Counsel discussed the development of asbestos 
claims.  VAOPGCPREC 4-00.

VA must analyze the veteran's claim of entitlement to service 
connection for asbestos-related disease under these 
administrative protocols using the following criteria.  Ennis 
v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).  The latency period for asbestos-
related diseases varies from 10 to 45 or more years between 
first exposure and development of disease.  M21-1, Part VI, 
7.21(b)(2), p. 7-IV-3 (January 31, 1997).  An asbestos-
related disease can develop from brief exposure to asbestos.  
Id.

VA's Manual 21-1, Part VI, para. 7.21 (October 3, 1997) 
contains guidelines for the development of asbestos exposure 
cases.  Part (a) in essence acknowledges that inhalation of 
asbestos fibers can result in fibrosis and tumors, and 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  
Also noted is the increased risk of bronchial cancer in 
individuals who smoke cigarettes and have had prior asbestos 
exposure.

VA's Manual 21-1, Part VI, para. 7.21(b) (October 3, 1997) 
pertains to occupational exposure, and acknowledges that high 
exposure to asbestos and a high prevalence of disease have 
been noted in insulation and shipyard workers.  Noted is that 
the latent period varies from 10-to-45 or more years between 
first exposure and development of disease.  Also of 
significance is that the exposure to asbestos may be brief 
(as little as a month or two) or indirect (bystander 
disease).  VA's Manual 21-1, Part VI, para. 7.21(c) (October 
3, 1997) provides that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal lung disease.

VA's Manual 21-1, Part VI, para. 7.21(d) (October 3, 1997) 
provides that VA must determine whether military records 
demonstrate evidence of asbestos exposure in service; whether 
there is pre-service and/or post-service evidence of 
occupational or other asbestos exposure; and then make a 
determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
See also VAOPGCPREC 4-2000 (April 13, 2000), published at 65 
Fed Reg. 33,422 (2000); Ashford v. Brown, 10 Vet. App. 120, 
123-24 (1997) (while holding that the veteran's claim had 
been properly developed and adjudicated, the Court indicated 
that the Board should have specifically referenced the DVB 
Circular and discussed the RO's compliance with the 
Circular's claim-development procedures).  In this case, the 
record shows that the RO complied with these procedures.  The 
RO sent the appellant a letter in July 2002 requesting these 
details, and he provided some information in September 2002.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

As noted above, service connection is only warranted where a 
veteran is shown to have a chronic disability resulting from 
in-service injury or disease.  38 C.F.R. § 3.303.

The veteran contends that he was exposed to asbestos during 
service, in that he lived on the ship as a medical corpsman 
while it was in dry dock undergoing repairs.  Even if the 
Board were to concede that his exposure to asbestos during 
service is plausible, see McGinty v. Brown, 4 Vet. App. 428 
(1993), the claim must still be denied.

Here, it is noted that the questions of whether the veteran 
has asbestosis and whether such is etiologically related to 
his service in the United States Navy require competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The veteran has provided his testimony and 
statements he has written in support of this claim.  As the 
record does not reflect that the veteran possesses a 
recognized degree of medical knowledge, his own opinions on 
medical diagnoses or causation are not competent.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

The veteran's service records show that he served in the 
Navy.  The veteran contends that he was exposed to asbestos 
on two occasions when two ships he was assigned to went into 
dry dock for repairs.  The service medical records are 
negative for findings of a lung disorder caused by 
asbestosis.

The VA pulmonary function tests dated in August 2003 showed 
mild obstructive with good bronchodilator response consistent 
with air trapping consistent with obesity.

At his August 2003 VA examination, the examiner noted that 
there was no evidence of pulmonary infiltrates, opacities, 
fibrosis, or chronic respiratory disease on chest x-ray done 
in December 2002.  As to whether the shortness of breath the 
veteran was experiencing was as likely as not related to 
asbestos exposure while on board ship during active duty, the 
examiner opined that it was not as least as likely as not 
that the veteran was experiencing shortness of breath as a 
result of his exposure to asbestos while on board ship during 
active duty, but more likely due to morbid obesity and 
hypertension.  The examiner's rationale indicted that there 
was no evidence of pulmonary infiltrates, opacities, 
fibrosis, or chronic respiratory disease on chest x-ray done 
in December 2002.  The examiner also noted that obesity was 
defined as having a body mass index greater than 30 kg/m2, 
the veteran's body mass index was 41.6 kg/m2.

In making this decision it is recognized that the veteran 
feels he has symptoms and/or medical disorders due to 
exposure to asbestos during his service; however, he lacks 
the medical expertise necessary to diagnose a specific 
medical disorder or conclude any condition is etiologically 
related to prior asbestos exposure.  This decision does not 
conclude that the veteran was not exposed to asbestos during 
service, but without medical evidence of a condition due to 
that exposure, the claim must be denied.  Exposure to 
asbestos, in and of itself, is not considered a disability 
for VA purposes.

As such, it is found that the preponderance of the evidence 
establishes that the veteran does not currently have 
asbestosis, and service connection must be denied. The 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) 
is not for application.  A reasonable doubt exists where 
there is an approximate balance of positive and negative 
evidence that does not satisfactorily prove or disprove the 
claim.  38 C.F.R. § 3.102.  It is a substantial doubt and one 
within the range of probability as distinguished from pure 
speculation or remote possibility.  Id.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence.  Id.

Based upon review of the evidence of record, it is concluded 
that the preponderance of the evidence is against entitlement 
to service connection for asbestosis or any other asbestos-
related lung disease.

C.  Colon polyps due to exposure to ionizing radiation

Background

The veteran seeks entitlement to service connection for colon 
polyps.  He contends that in 1962 or 1964 he was exposed to 
ionizing radiation while aboard either the U.S.S. Ticonderoga 
or U.S.S. Yorktown when they were approximately 500 miles off 
the coast of San Diego when a small nuclear bomb was set off 
to see what the surge would do to the ship.  The veteran also 
indicated that as a medical corpsman, he was exposed to 
radiation while giving x-rays.
 
The veteran's DD 214 indicates that the veteran worked in the 
position of aerospace medicine technician for 16 years and 11 
months.  The service medical evidence does not show that the 
veteran was monitored for radiation exposure either for his 
job or due to an ionizing radiation experiment.  Service 
medical records are negative for complaints, treatment, or 
diagnosis of colon polyps.  

A medical report from P.J., M.D., dated in September 2000 
indicated that the veteran underwent a colonoscopy.  The 
polyps were biopsied and were noted as being tubular adenoma 
with low-grade atypia.  

At his March 2005 Board videoconference hearing, the veteran 
testified that he was first diagnosed with colon polyps in 
the year 2000 or 2001.  He stated that he had pre-cancerous 
polyps removed.  He indicated that he was either aboard the 
U.S.S. Ticonderoga or U.S.S. Yorktown and they were doing 
experiments with the atomic bomb.  The veteran testified that 
the ship was approximately 500 miles off the coast of San 
Diego when they set off a small nuclear bomb in order to see 
what the water surge would do to the ship.  He also indicated 
that he was exposed to radiation in the x-ray department and 
had taken x-rays over the past 20 years.  The veteran 
estimated that he was approximately 6000 yards away from the 
explosion.  The veteran indicated that he did not know the 
name of the operation because it was top secret.  He believed 
it occurred in 1962 or 1964.  The veteran indicated that a 
doctor has never linked the veteran's colon polyps to the 
alleged radiation exposure.  

The veteran testified that while he was taking x-rays he was 
protected by a lead wall and a vest, but did not give x-rays 
on a regular basis.  The veteran indicated that he was not 
issued a badge or other equipment to measure radiation 
exposure when the nuclear bomb was exploded.  

Criteria

Service connection for a radiogenic disease may be 
established in one of four ways. First, service connection is 
granted if a veteran had the disease in service or, in the 
case of malignant tumors, if the tumor was manifested to a 
degree of 10 percent or more, within the first post service 
year.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.303, 3.307(a)(3), 
3.309(a).

Second, if a veteran participated in service in a radiation-
risk activity (as defined by statute and regulation) and, 
after service, developed colon cancer, it will be presumed 
that the cancer was incurred in service.  38 U.S.C.A. 
§ 1112(c); 38 C.F.R. § 3.309(d).

Third, if a veteran was exposed in service to ionizing 
radiation and, after service, developed colon cancer within a 
period specified for each by law, then the veteran's claim is 
referred to the Under Secretary for Benefits who must 
determine, based on the extent of the exposure, whether there 
is a reasonable possibility that the disease was incurred in 
service.  38 C.F.R. § 3.311.

Fourth, inasmuch as statutory and regulatory provisions 
regarding service connection for radiogenic diseases do not 
operate to exclude the traditional (direct incurrence) 
approach, service connection may be established based on 
medical evidence of a current disease etiologically related 
to in-service events.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d); Combee v. Brown, 34 F.3d 1039, 1043-5 (Fed. Cir. 
1994).

Analysis

The veteran's personnel records show that he served on the 
U.S.S. Yorktown in 1962.  During that period, the Yorktown 
was deployed in the Pacific in areas near nuclear testing 
operations, although the current record is not clear as to 
the ship's proximity to actual nuclear detonations.  The 
veteran also worked as a medical technician in service, and 
his contention that he operated medical x-ray equipment is 
certainly believable.

However, the veteran does not have a disorder that warrants a 
presumption based on participation in nucear activities or 
exposure to ionizing radiation.  According to the recent 
medical reports, the veteran does not have colon cancer or 
any other disorder specified as a condition warranting a 
presumption under 38 C.F.R. §§ 3.309 or 3.311.  The veteran 
had pre-cancerous colon polyps, which is not colon cancer.  
Furthermore, the veteran does not contend, and the evidence 
does not show, that he had the colon polyps in service.  The 
record is clear as to the fact that the colon polyps began 
many years after service, and there is no medical opinion of 
record linking the colon polyps top any disease or injury he 
had in service.  Under these circumstances, the clear 
preponderance of the evidence is against the claim and the 
claim must be denied..

D.  Hypertension

Background

Service medical records are negative for complaints, 
treatment, or diagnosis of hypertension.  A July 1979 
examination showed a blood pressure reading of 138/72 and 
normal clinical evaluation of the vascular system and heart.  

Treatment records from Lincoln Medical Center dated January 
1996 to November 2003 show treatment for hypertension and 
diabetes mellitus.  

VA treatment records dated January 2002 to August 2003 showed 
diagnoses of diabetes mellitus, hypertension, obesity, 
colonic polyps, history of edema, arthritis, and 
hyperlipidemia.

At his April 2004 VA examinations for diabetes and 
hypertension, the examiner opined that there was no objective 
evidence of diabetic nephropathy with serum creatinine 
greater than 4 mg/dL, the requisite nexus for hypertension to 
be attributable to diabetes.  Therefore, the examiner 
indicated that the veteran's hypertension was not a 
complication of his service-connected diabetes.  This 
determination was made after examination, review of the 
claims file, and laboratory testing.

At his March 2005 Board videoconference hearing, the veteran 
testified that he was diagnosed with diabetes mellitus 
approximately 10 or 12 years ago and was diagnosed with 
hypertension shortly afterward.  He indicated that a doctor 
has not linked his hypertension to his service-connected 
diabetes mellitus.  The veteran stated that his blood 
pressure was fine until he was diagnosed with diabetes.  

Analysis

The veteran does not contend, and the evidence does not show, 
that the veteran's hypertension began in service or within a 
year after service.  He contends that his hypertension is the 
result of his service-connected diabetes mellitus.

In order for the veteran to be service-connected for 
hypertension on a secondary basis, the evidence must show 
that the veteran's hypertension is proximately due to or the 
result of his service-connected diabetes mellitus.

At his March 2005 Board videoconference hearing, the veteran 
testified that a doctor had not linked his hypertension to 
his service-connected diabetes mellitus.  After examination 
and review of the veteran's claims file, a VA examiner in 
April 2004 opined that there was no objective evidence of 
diabetic nephropathy with serum creatinine greater than 4 
mg/dL, the requisite nexus for hypertension to be 
attributable to diabetes; therefore, the veteran's 
hypertension was not a complication of his service connected 
diabetes.  Thus, as to the central medical question in this 
case, whether the diabetes caused the hypertension, the 
evidence is very clearly against the claim.

Accordingly, as the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not 
applicable, and the claim for secondary service connection 
for hypertension must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

ORDER

Entitlement to service connection for asthma is denied.

Entitlement to service connection for asbestosis is denied.

Entitlement to service connection for colon polyps is denied.

Entitlement to service connection for hypertension is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


